Citation Nr: 1450190	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-33 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to compensation benefits, under the provisions of 38 U.S.C. § 1151, for residuals of a stroke. 



REPRESENTATION

Veteran represented by:	George Piemonte, Attorney



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1980, from August 1981 to August 1984, and from May 1985 to May 1990.

This case was last before the Board of Veterans' Appeals (Board) in October 2014 on appeal from a rating decision issued in August 2010 by the RO in Winston-Salem, North Carolina.  In October 2014, the Board vacated a September 19, 2014 Board decision.

For the reason expressed below, the appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part.


REMAND

The Veteran, through his attorney, timely requested postponement of a scheduled videoconference hearing.  Although RO staff granted this request for postponement, the Veteran was not afforded his hearing.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran's request for a videoconference hearing remains pending, his appeal must be remanded to the RO.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the earliest available opportunity, notifying the Veteran and his attorney of the date and time of the hearing.  



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



